Citation Nr: 1704643	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability claimed as chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from December 1980 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the appeal was subsequently transferred to the RO in Montgomery, Alabama. 

In July 2012 and July 2014, the Board remanded this matter to afford the Veteran an additional VA examination and to obtain additional outstanding treatment records.  In September 2015, the Board denied the Veteran's service connection claim, a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).

In a November 2016 Order, the Court vacated the September 2015 Board decision and remanded the matter for further proceedings consistent with a November 2016 Joint Motion for Remand (JMR).  The case was then returned to the Board.

In the November 2016 JMR, the parties agreed that, on remand, the Board should consider and discuss whether the Veteran's claim for chronic fatigue syndrome reasonably encompassed a request for compensation for his later diagnosed obstructive sleep apnea, pursuant to Clemons v. Shinseki.  23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

In June 2007, the Veteran filed a claim for chronic fatigue syndrome and endorsed symptoms of fatigue and daytime sleepiness.  See June 2007 VA Form 21-526; October 2008 VA MH Progress Note.  In January 2013, the Veteran reported that he received treatment for chronic fatigue syndrome at the Oxford VA Clinic.  Oxford VA medical records do not indicate a diagnosis of chronic fatigue syndrome.  However, records from the Birmingham VA Medical Center reveal a diagnostic impression of obstructive sleep apnea based on his fatigue and daytime sleepiness.  See April 2013 VA Sleep Note.  In light of the above, and pursuant to the holding in Clemons, the Veteran's claim has been recharacterized.

The Board also notes there is an additional issue on appeal that the Veteran has perfected, but is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the Veteran and his representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As the required notifications have not been sent in regard to the petition to reopen a claim of entitlement to service connection for high cholesterol, the Board declines to take any further action on this issue.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (holding that due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (specifying that § 1.525(d) requires that notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  This issue will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  Consideration of a Veteran's claim under § 3.317 does not preclude consideration of entitlement to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A qualifying chronic disability is a disability resulting from an undiagnosed illness; or a chronic multisymptom illness defined by a cluster of signs and symptoms (including chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2) (2016).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Id. § 3.317(b).  

For VA purposes, a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  Id. § 4.88a (2016).

In July 2012, the Veteran was afforded a VA examination.  The Veteran reported symptoms of fatigue, sleeping issues, night sweats, knee pain, social withdrawal, and bowel changes.  The examiner determined that the Veteran's symptoms were not acute in onset and did not cause a reduction in activity levels to less than 50 percent.  Additionally, the examiner observed that only the Veteran's sleep and psychomotor symptoms could fit the criteria for a diagnosis of chronic fatigue syndrome; however, the examiner found that these symptoms were explained by other conditions, such as the Veteran's depression, hypertension, knee condition, diabetes, and alcohol condition.  As such, the examiner concluded that the Veteran's claimed condition did not meet the diagnostic requirements for chronic fatigue syndrome as set forth in § 4.88a.

Additionally, VA medical records through January 2014 do not show a diagnosis of chronic fatigue syndrome.  However, an April 2013 sleep consultation provided the Veteran with a diagnostic impression of obstructive sleep apnea based on his symptoms of fatigue, daytime sleepiness, and night sweats.

As noted above, the Veteran's claim for service connection for chronic fatigue syndrome has been construed to include a claim for obstructive sleep apnea.  The Board notes that the record does not contain evidence of a sleep study confirming a diagnosis of obstructive sleep apnea.  See also November 2013 VA Sleep Comment (indicating that Veteran did not follow up with clinic for a sleep study after the April 2013 consultation).  Additionally, the record does not contain an opinion on the etiology of any diagnosed sleep apnea condition.  Notably, a March 1978 service treatment record documents the Veteran's in-service report that he tired easily and experienced night sweats and blackout spells.  

In light of the above, the Veteran should be afforded additional development and a new medical examination for his claimed chronic fatigue syndrome.  On remand, the examiner must determine whether the Veteran's reported symptoms constitute an undiagnosed or chronic multisymptom illness, to include chronic fatigue syndrome.  If not, the examiner should determine whether the Veteran's symptoms are attributable to a known clinical diagnosis, to include obstructive sleep apnea, and whether the diagnosis is the result of service, to include consideration of the Veteran's service and environmental exposure in Southwest Asia during the Persian Gulf War.  Additionally, given the Veteran's aforementioned reports of fatigue and daytime sleepiness, the examiner should elicit from the Veteran a complete report of symptoms that he contends to be related to his claimed condition.  The examiner should also address the March 1978 service treatment record. 

Finally, outstanding treatment records must be obtained and associated with the claims file, including VA records from January 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records not already of record relating to the Veteran's claim, to include any sleep studies that may have been performed in reference to the April 2013 VA sleep consultation.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claim.

3.  Afford the Veteran an appropriate examination to determine the nature and etiology of his claimed condition.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  After review of the file, the examiner should provide responses to the following:

a)  Elicit from the Veteran a report of symptoms that he contends are related to or manifestations of his claimed chronic fatigue syndrome or undiagnosed illness. 

b)  State whether the Veteran's sleep and fatigue symptoms, as well as any symptoms presently reported by the Veteran, are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness (to include chronic fatigue syndrome).  If so, the inquiry may end here.

c)  State whether the Veteran's sleep and fatigue symptoms, as well as any symptoms presently reported by the Veteran, are attributable to a known clinical diagnosis (to include obstructive sleep apnea).  If the symptoms are attributable to a known clinical diagnosis, the examiner should opine whether the diagnosis is at least as likely as not (a probability of 50 percent or greater) incurred in active service or otherwise related to active service (to include presumed environmental exposure experienced during service in Southwest Asia).  

The examiner should address the March 1978 report that the Veteran tired easily and experienced night sweats and blackout spells during service. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



